United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 99-2387
                                   ___________

Anthony Leding,                         *
                                        *
                    Appellant,          *
                                        *
      v.                                *
                                        * Appeal from the United States
Michael Leding; Jolene Leding; Patrick * District Court for the Western
Leding; Marie Leding; Travis Watkins, * District of Arkansas.
Fort Smith Police Officer; Steven       *
Gunter, Fort Smith Police Officer;      *      [UNPUBLISHED]
Harold Dean Pitts, Fort Smith Police    *
Officer; Fort Smith Police Department, *
                                        *
                    Appellees.          *
                                   ___________

                             Submitted: January 3, 2000

                                  Filed: January 19, 2000
                                   ___________

Before BOWMAN, FAGG, and MURPHY, Circuit Judges.
                          ___________

PER CURIAM.

      Anthony Leding appeals the district court's adverse grant of summary judgment
in Leding's search and arrest-based civil rights action. Having reviewed the record in
the context of Leding's claims, we conclude that an extensive discussion is not
warranted. We believe the district court's decision is correct, and we affirm without
further discussion. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-